Citation Nr: 0503269	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-16 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a liver disability, 
diagnosed as hepatitis C.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a skin disability 
of the head and feet.

4.  Entitlement to service connection for numbness of the 
feet.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for lumbar disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972, which included service in the Republic of Vietnam, and 
from October 1974 to November 1976. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Denver, Colorado.

The issues of service connection for numbness of the feet and 
whether new and material evidence has been submitted to 
reopen a claim of service connection for lumbar disc disease 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

In a January 2005 brief, the representative indicated that 
the issue regarding a lumbar spine disorder included 
degenerative joint disease of the lumbar spine.  This issue 
of service connection for degenerative joint disease of the 
lumbar spine has not been adjudicated by the RO.  It is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence shows that the veteran did not have 
hepatitis C during active service; that he does not have 
porphyria cutanea tarda; and that his hepatitis C is not 
otherwise related to active service, including needle 
exposure or exposure to Agent Orange.

2.  Diabetes mellitus was not manifested during service or 
within one year of separation.  There is no competent 
evidence of diabetes mellitus post service.

3.  The evidence shows that the veteran did not have a 
chronic skin disability of the head or feet during active 
service; that he does not have chloracne or other acneform 
diseases consistent with chloracne; and that his skin 
disability of the head and feet is not otherwise related to 
active service, including exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  A liver disability, diagnosed as hepatitis C, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

3.  A skin disability of the head and feet was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a May 2001 letter, the agency of original 
jurisdiction (AOJ) provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).  The veteran has not identified 
any private treatment for the three disorders.  Also, the 
veteran had two VA examinations.  38 C.F.R. §§ 3.159(c)(4).  
In addition, the December 2001 rating decision, the March 
2003 statement of the case (SOC), and the September 2003 
supplemental statement of the case (SSOC) informed the 
veteran of the evidence in the possession of VA.  As it 
appears that VA has obtained all pertinent evidence, there is 
no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).

In the May 2001 VCAA letter and a December 2002 letter, the 
AOJ informed the veteran that he may submit any evidence 
regarding his claims.  In a May 2004 letter, the AOJ told the 
veteran to submit any additional evidence concerning his 
claims to the Board.  In other words, the veteran was in 
essence told to submit any evidence in his possession that 
pertains to the claims.  Therefore, any lack of an explicit 
request to submit any evidence in the veteran's possession is 
a harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

By the May 2004 letter, VA informed the veteran that his case 
was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

B.  Factual Background

Service medical records from both periods of service reflect 
that there were no complaints, findings, or treatment of a 
skin disorder or a liver disorder, to include hepatitis and 
symptoms of jaundice.  On the April 1972 separation 
examination, the face, scalp, feet, skin, and the abdomen and 
viscera were normal.  The endocrine system was normal.  No 
identifying body marks, scars, or tattoos were noted.  In 
June 1976, the veteran complained of vomiting.  Physical 
examination revealed no organomegaly.  On the October 1976 
separation examination, the veteran denied having or having 
had jaundice, hepatitis, or skin diseases.  The face, scalp, 
feet, skin, and the abdomen and viscera were normal.  The 
endocrine system was normal, and the urinalysis was negative 
for sugar.  No identifying body marks, scars, or tattoos were 
noted.

VA medical records reveal that in April 2000 it was noted 
that the veteran's liver function tests had improved from 
previous ones.  Also, the assessment was dermatitis.  In 
August 2000 a nurse indicated that she saw a paper from a 
doctor that stated that the veteran may have a skin reaction 
when taking Antabuse.  In February 2001, the veteran reported 
that he had been told that he had liver problems from 
drinking.  The veteran underwent liver function tests.  The 
assessments were elevated liver function tests and possible 
liver disease.  In June 2001, a case manager completed a 
hepatitis C risk assessment for the veteran.  The veteran had 
a history of exposure to blood or blood products prior to 
1992 and a history of illicit injected drug use.  He also had 
a history of intranasal cocaine use, unexplained liver 
disease, and intemperate alcohol use.  

The veteran underwent a VA examination in June 2001.  
Physical examination revealed some scars on the right side of 
the scalp.  Several toenails were thickened and yellow and 
were consistent with onychomycosis.  There were no open 
wounds or sores on any part of the veteran's body except for 
a healing excoriation on his left shoulder and an abrasion on 
the right flank.  Glucose was normal for fasting range.  The 
diagnoses included scars and abnormal liver tests without 
clinical evidence of liver dysfunction at this time.  The 
examiner indicated that there was no evidence at the present 
time to warrant a diagnosis of diabetes mellitus or any 
consequences thereof.

VA medical records show that the veteran underwent additional 
liver function tests in January 2002.  In March 2002 a nurse 
completed another hepatitis C risk assessment for the 
veteran.  He had a history of unequivocal blood exposure and 
a history of illicit injected drug use.  He also had a 
history of multiple sexual partners, intranasal cocaine use, 
unexplained liver disease, and intemperate alcohol use.  In 
April 2002, the veteran reported that he needed a facial 
cream because without the use of that medication, his facial 
rash would worsen during the summer.  Physical examination 
revealed a thickened toenail of the right great toe.  The 
assessment was onychomycosis.  Also, in April 2002, it was 
noted that the veteran's liver function test also remained 
elevated.  

VA medical records reveal that in May 2002, the veteran 
complained of a six-year history of eruption of blisters on 
the scalp and the feet.  Physical examination revealed that 
the face and scalp were free of a suspicious lesion.  There 
was no evidence for an active inflammatory process.  He had 
no vesicles.  There were numerous one-millimeter thin flesh-
colored papules that appeared consistent with actinic damage, 
but no erythema or telangiectasia was present.  The feet had 
approximately seven dystrophic nails with distal thickening 
and yellowing.  The assessments were bullous tinea pedis and 
onychomycosis.  The doctor noted that he did not see any 
evidence for a facial or scalp rash.

VA medical records reflect that in August 2002 it was noted 
that the veteran tested positive for hepatitis C in 1997.  
The assessment was positive hepatitis C.  

The veteran underwent another VA examination in July 2003.  
He reported a history of sores and scratches on the face, 
which he did not presently have.  He indicated that the sores 
are intermittent, depending on the weather, and that his 
treatment was mainly an ointment application.  He also 
reported a history of a recurring right foot rash, which he 
did not presently have.

Physical examination revealed that the face was normal.  
"Endocrinology was clinically stable."  His feet were noted 
to be normal, but he had dry scaly skin with no evidence of 
any active onychomycosis or any problems in the soles of the 
feet.  The diagnoses included the following: facial sores, 
not present but can recur; right foot rash, not present but 
can recur; and hepatitis C, stable and not complicating.

The records do not include a diagnosis of diabetes mellitus.


C.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for diabetes mellitus when it 
is manifested to a compensable degree within one year 
following discharge from active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), and 
chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).  
Porphyria cutanea tarda and chloracne or other acneform 
disease consistent with chloracne must become manifested to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to a herbicide agent 
during active military, naval, or air service.  Type 2 
diabetes must become manifested to a degree of 10 percent or 
more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(f).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

D.  Analysis

1.  hepatitis C and diabetes mellitus 

A review of the veteran's service records shows that he 
served in Vietnam; as such, his exposure to herbicides is 
presumed.  Service medical records show no complaints, 
findings, or treatment of liver symptomatology, diabetes 
mellitus or an endocrine disorder in service.  On the April 
1972 and October 1976 separation examinations, the abdomen 
and viscera were normal.  Although the veteran complained of 
vomiting during service, no professional has linked such to 
hepatitis C.  At the October 1976 separation examination, the 
veteran denied having or having had jaundice or hepatitis.  
In short, the evidence does not show that the veteran had a 
chronic liver disability in service.  There is no evidence 
that the veteran has porphyria cutanea tarda.  Hepatitis C 
was not diagnosed until 1997, over 20 years after active 
service.  The record does not contain any medical evidence or 
competent medical opinion specifically relating a liver 
disability, such as hepatitis C, to specific events or 
incidents in service, to include exposure to Agent Orange or 
needle exposure from receiving immunizations.  In particular, 
no VA medical professional has related hepatitis C to active 
service.  Also, the hepatitis C risk assessments reflect an 
array of possible exposures.

The Board notes that the veteran believes that his hepatitis 
C is related to exposure to Agent Orange or to needle 
exposure from receiving immunizations in service. However, as 
the veteran was not been shown to be a medical expert, he was 
not qualified to express an opinion regarding any medical 
causation of any disorders.  It is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to causation, and the 
veteran's lay opinion cannot be accepted as competent 
evidence to the extent that it purports to establish such 
medical causation.  See Espiritu, 2 Vet. App. at 494-95.  

Simply put, the record is devoid of evidence that shows that 
a liver disability is related to active service.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 55.  Service connection for a liver disability, 
diagnosed as hepatitis C, is denied. 

In regard to diabetes mellitus, the law provides that service 
connection is granted for a disability to due to disease or 
injury in service.  Whether the theory of entitlement is 
direct service connection or presumptive service connection, 
the law requires the existence of disability.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in 
disability.  In the absence of proof of disability, there can 
be no award of benefits.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In this case, there is no evidence of diabetes mellitus 
during service; there is no evidence of diabetes mellitus 
within one year of separation from service; and there is no 
evidence of diabetes mellitus at any time after service.  
Rather, the endocrine system and urinalysis were normal 
during service; his endocrine system was stable on VA 
examination in July 2003; and the laboratory testing for 
glucose was never reported as abnormal or indicative of 
diabetes mellitus.  In fact, the June 2001 VA examiner 
indicated that there was no evidence at the present time to 
warrant a diagnosis of diabetes mellitus or any consequences 
thereof.  The veteran's own self-diagnosis of diabetes 
mellitus is unsupported and not competent.  See Espiritu, 2 
Vet. App. at 494-95.

At this time, there is no competent evidence of diabetes 
mellitus and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert, 1 Vet. App. at 55.  Therefore, service 
connection is denied.


2.  Skin disability

Service medical records show no complaints, findings, or 
treatment of skin symptomatology in service.  On the April 
1972 and October 1976 separation examinations, the face, 
scalp, and skin were normal.  Also, at both examinations, no 
identifying body marks, scars, or tattoos were noted.  On the 
October 1976 separation examination, the veteran denied 
having or having had skin diseases.  In short, the evidence 
does not show that the veteran had a chronic skin disability 
in service.  There is no evidence that the veteran has 
chloracne or other acneform diseases consistent with 
chloracne.  A skin disorder of the head and feet was not 
noted until many years after active service.  In fact, in 
2002, the veteran reported that he had only had skin 
symptomatology involving the scalp and feet for the past six 
years.  The record does not contain any medical evidence or 
competent medical opinion specifically relating a skin 
disability to specific events or incidents in service, to 
include exposure to Agent Orange.  In particular, no VA 
medical professional has related a skin disability to active 
service.

The Board notes that the veteran believes that his skin 
disability is related to exposure to Agent Orange.  However, 
the veteran's lay opinion cannot be accepted as competent 
evidence to the extent that it purports to establish such 
medical causation.  See Espiritu, 2 Vet. App. at 494-95.  To 
the extent he may imply that he has had a skin disability 
since service, his 2002 report for treatment purposes of a 
remote post-service origin is far more probative as to the 
date of onset.

In short, the record is devoid of evidence that shows that a 
skin disability is related to active service.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 55.  Service connection for a skin disability of 
the head and feet is denied. 


ORDER

Service connection for a liver disability, currently 
diagnosed as hepatitis C, is denied.

Service connection for diabetes mellitus is denied.

Service connection for a skin disability of the head and feet 
is denied.


REMAND

At a June 2001 VA examination, the veteran reported that he 
had been receiving Social Security disability benefits 
because of his back disorder.  Records from the Social 
Security Administration (SSA) must be obtained.  38 C.F.R. § 
3.159(c)(2).  Also, with regard to the new and material 
claim, the RO did not provide a letter regarding its duty to 
assist.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

Accordingly, this case is remanded for the following:

1.  The AMC should issue a VCAA letter on 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim of service connection for lumbar 
disc disease.

2.  The AMC should obtain from SSA all 
medical records and decisions pertaining 
to claims for Social Security disability 
benefits filed by the veteran.

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


